Citation Nr: 1451939	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right foot disability.

2. Entitlement to service connection for a left foot disability.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of November 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2013 statement, the Veteran raised a claim for a total disability rating based upon individual unemployability.  THIS CLAIM IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right and left foot disabilities, diagnosed as degenerative joint disease of the bilateral metatarsophalangeal joints, bilateral hallux valgus, and a right plantar calcaneal spur, are etiologically related to the Veteran's active service.

2.  A right hip disability, diagnosed as status post total right hip replacement, was caused by the Veteran's service-connected right knee disorder.


CONCLUSIONS OF LAW

1.  Right and left foot disabilities, diagnosed as degenerative joint disease of the bilateral metatarsophalangeal joints, bilateral hallux valgus, and a right plantar calcaneal spur, were incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection on a secondary basis for a right hip disorder, diagnosed as status post total right hip replacement, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The Veteran asserts that his right and left foot disabilities were incurred in service, or, in the alternative, that they are secondary to his service-connected bilateral knee disabilities.  He has reported that during his service in Vietnam, he conducted an air assault to a hot landing zone, and he fell through the jungle canopy carrying at least 70 pounds worth of combat gear.  He stated that although his right knee was the most obvious injury at the time, he landed feet first, and thus also injured his feet.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran was afforded a VA examination for his feet in September 2009.  At that time, he reported experiencing foot pain since he injured his knees in service.  The examiner opined that his bilateral foot condition was not caused by or a result of his service-connected bilateral knee disabilities, as his right and left foot problems are due to age.  He did not comment on whether the Veteran's bilateral foot disabilities were incurred during his active service, or whether they were aggravated by his service-connected knee disabilities.  However, the evidence of record shows that the Veteran is entitled to the combat presumption.  He was awarded the Combat Infantryman Badge and the Silver Star.  His records confirm that he served in Vietnam, and he was awarded service connection for a right knee disability due to the air assault injury he described.  Therefore the evidence he has submitted in this regard is internally consistent.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Moreover, he has competently and credibly reported bilateral foot pain since this in-service injury.  

The Board finds that the Veteran injured his right and left feet during service and suffered from symptoms continuously since that time.  His current diagnoses include degenerative joint disease of the bilateral metatarsophalangeal joints, bilateral hallux valgus, and a right plantar calcaneal spur.  Resolving any doubt in the Veteran's favor, service connection for right and left foot disabilities, diagnosed as degenerative joint disease of the bilateral metatarsophalangeal joints, bilateral hallux valgus, and a right plantar calcaneal spur, is warranted.

With respect to the right hip, the Veteran underwent a total hip replacement in January 2013.  Previously, on VA examination in June 2011 a VA examiner concluded that the Veteran's right hip degenerative joint disease was less likely as not caused by his right knee disorder on the basis that the hip findings were mild, nonspecific, and consistent with the aging process.  However, during a VA examination of the Veteran's left hip in April 2010, a different VA examiner explained that it was likely that the Veteran's service-connected right knee disorder caused an abnormal gait over 30 years that could likely have caused abnormal wear on the hip joint.  The examiner noted that this was more likely seeing that the Veteran's left knee (which is service connected) also had to be replaced.  This opinion was the basis of the award of service connection for the Veteran's left hip disorder; however, this reasoning is also applicable to the Veteran's right hip which was claimed on the same basis.  While the June 2011 VA examiner stated that the right hip findings were mild, nonspecific, and consistent with the aging process, this appears to be inconsistent with the fact that the right hip had to be replaced not long thereafter.  Resolving any doubt in the Veteran's favor, the Board finds that service connection for status post total right hip replacement is warranted, as secondary to the Veteran's service-connected right knee disorder. 


ORDER

Service connection for right foot degenerative joint disease of the metatarsophalangeal joint, hallux valgus, and a plantar calcaneal spur, is granted.

Service connection for left foot degenerative joint disease of the metatarsophalangeal joint and hallux valgus is granted.

Service connection for status post total right hip replacement is granted, as secondary to a service-connected right knee disorder.


REMAND

The Veteran has reported that his low back disability is secondary to his service-connected right knee disability.  However, he has also commented that his in-service injury affected his entire body, so not just his right knee and feet.

He had a VA examination in June 2011, where he reported low back pain since around 2000.  At that time, the examiner simply opined that his low back disability was less likely than not caused by or a result of his service-connected right knee disability.  However, secondary service connection also encompasses aggravation, which was not addressed by the examiner.  The examiner also did not discuss whether a low back disability was incurred in service.  Accordingly, a new VA examination is required.  Additional treatment records should also be obtained, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding private treatment records, to include records from Dr. Small and the Florida Orthopaedic Institute, dated since January 2011; and from Tampa General Hospital, dated since January 2010.

2.  Thereafter, the Veteran should be afforded a VA examination for his low back.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all low back disabilities found to be present, and then assess the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any current low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's in-service injury when he fell through the jungle canopy during an air assault while carrying at least 70 pounds worth of combat gear, as well as his numerous in-service parachute/static line jumps.

(b) Whether it is at least as likely as not (50 percent or greater probability) that any low back disability was caused by the Veteran's service-connected bilateral knee disabilities, bilateral hip disabilities, and/or bilateral feet disabilities, to include by any altered gait associated with these disabilities.

(c) Whether it is at least as likely as not (50 percent or greater probability) that any current low back disability was aggravated by the Veteran's service-connected bilateral knee disabilities, bilateral hip disability, and/or bilateral feet disabilities, to include by any altered gait associated with these disabilities.

In providing these opinion, please acknowledge the opinion and reasoning provided by the April 27, 2010 VA examiner.  See Page 8 of the VA examination report, dated April 27, 2010.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


